 549317 NLRB No. 80SOLOFF MANAGEMENT CORP.1The Board has delegated its authority in this proceeding to athree-member panel.2See Parkview Gardens, 166 NLRB 697 (1967), and ImperialHouse Condominium, 279 NLRB 1225 (1986), affd. 831 F.2d 999(11th Cir. 1987) (establishing $500,000 standard for residential
apartments and for condominiums and cooperatives, respectively);
and Mistletoe Operating Co., 122 NLRB 1534 (1959) (holding thatjurisdiction will be asserted over commercial office buildings when
the employer's gross annual revenue amounts to $100,000, of which
$25,000 is derived from organizations whose operations meet any of
the Board's standards exclusive of the indirect outflow or indirect in-
flow standards).3See 135±45 West Kingsbridge Avenue Assoc., 300 NLRB 946(1990); Mandel Management Corp., 248 NLRB 186 (1980).4The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
representative of the petitioned-for unit under Sec. 9(c) of the Act.
See generally Sec. 101.40 of the Board's Rules.Soloff Management Corp., Employer-Petitioner andLocal 32E Service Employees International
Union, AFL±CIO. Case AO±323May 19, 1995ADVISORY OPINIONBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on April 25, 1995, Soloff Management Corp.,
the Employer, filed a Petition for Advisory Opinion as
to whether the Board would assert jurisdiction over its
operations. In pertinent part, the petition alleges as fol-
lows:1. A proceeding, Case SE±58881, is currently pend-ing before the New York State Employment Relations
Board (the state board) in which Local 32E Service
Employees International Union, AFL±CIO, the Union,
is seeking certification of a one-member unit at 1225
Sheridan Avenue, Bronx, New York (the building), a
54-unit residential apartment building managed by the
Employer.2. The Employer, a corporation, is engaged in realestate management, and maintains its principal place of
business at 2562 Briggs Avenue, Bronx, New York.3. During the past year, the Employer had gross rev-enues in excess of $1 million and purchased goods val-
ued in excess of $50,000 directly from outside the
State of New York.4. The commerce data has been neither admitted nordenied by the Union, nor has that data been considered
by the state board.5. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.Although all parties were served with a copy of thePetition for Advisory Opinion, no response was filed.Having duly considered the matter,1the Board is ofthe opinion that it would assert jurisdiction over the
Employer. Although it cannot be determined from the
allegations in the petition whether the Employer's op-
erations would separately satisfy either the residential
or the commercial standard established by the Board
for employers that own and/or manage real estate,2in-asmuch as the petition alleges that the Employer's
gross revenues exceeded $1 million in the past cal-
endar year, and that its out-of-state purchases of mate-
rials or services exceeded $50,000 during the same pe-
riod, we find that it would effectuate the policies of
the Act to assert jurisdiction over the Employer.3Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Board
would assert jurisdiction over the Employer.4